DREYFUS BNY MELLON FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 January 28, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: Dreyfus BNY Mellon Funds, Inc. (Registration Nos:333-192305 and 811-22912) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Fund hereby certifies that: the Prospectus that would have been filed pursuant to Rule 497(c) under the Act would not have differed from that contained in Pre-Effective Amendment No. 4 to the Fund's Registration Statement on Form N-1A; and the text of Pre-Effective Amendment No. 4 to the Fund's Registration Statement on Form N-1A was filed electronically on January 22, 2014. DREYFUS BNY MELLON FUNDS, INC. By:/s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
